 In the Matter of LASTIK PRODUCTS COMPANY, INC.andUNITED STONEAND ALLIED PRODUCTS WORKERS OF AMERICA, C. I. O.Case No. 6-R-1029.-Decided November 08,1944Messrs. D. S. Stein firstandJ. deS. Freund,of Pittsburgh, Pa., forthe Company.Messrs. Philip M. CurranandDominick Spasbo,of Pittsburgh, Pa.,andMr. Lewis R. Lowry,of Barre, Vt., for the C. I. O.Mr. Peter Ferrara,of Indiana, Pa., andMr. Ralph L. Green,of NewCastle, Pa., for the U. M. W.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Stone and Allied Products Work-ers ofAmerica, C. I. 0., herein called the C. I. 0., alleging that a ques-tionaffectingcommercehad arisen concerning the representation ofemployees of Lastik Products Company, Inc., Wampum, Pennsylvania,hereincalled the Company, the National LaborRelationsBoard pro-vided for an appropriate hearing upon due notice before Walter Wil-bur, TrialExaminer.Said hearing was held at Pittsburgh, Pennsyl-vania, onNovember 7, 1944. At the commencement of the hearing, theTrial Examiner granted a motion of United Construction Workers,affiliated with United Mine Workers of America, herein called theU. M. W., to intervene. The Company, the C. I. 0., and the U. M. W.appeared, participated, and were afforded full opportunity to be heard,to examine and cross-examinewitnesses, and to introduce evidencebearing onthe issues.The Trial Examiner's rulings made at thehearing are free fromprejudicialerror and arehereby affirmed.Allparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYLastik Products'Company, Inc., is a Pennsylvania corporation oper-ating a plant at Wampum, Pennsylvania, where it is engaged in the59 N. L.R. B., No. 121.615 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanufacture of concrete roof slabs.The Company purchases rawmaterials valued in excess of $100,000, annually, 90 percent of which isshipped to it from points outside the State of Pennsylvania.Duringthe same period the Company sells products valued in excess of $250,-000, about 90 percent of which is shipped to points outside the Stateof Pennsylvania.The Company admits that it is engagedin commercewithin themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Stone and Allied Products Workers of America is a labororganization affiliated with the Congress of Industrial Organizations,admittingto membership employees of the Company.United Construction Workers, affiliatedwith UnitedMine Workersof America,isa labor organization,admitting to membership em-ployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn September 30, 1943, the U. M. W. and the Company entered intoa written exclusive collective bargaining contract, effective until Sep-tember 30, 1944, with provision for automatic renewal from year to yearthereafter in the absence of written notice to terminate given by eitherparty not less than 30 days prior to any annual expiration date.' Thecontract further provided that the parties would meet within 15 daysfrom the time of such termination notice.On August 31, 1944, theCompany received a letter from the local of the U. M. W. stating,"Wishing to inform you that special meeting was held Tuesday even-ing, August 29, and have decided to break contract.We, the LocalUnion, desire a meeting with company officials within 15 days."OnSeptember 7, 1944, the C. I. O. notified the Company that it claimedto represent a majority of the employees involved herein and requesteda collective bargaining conference.The Company refused to grantsuch recognition, stating that it was precluded from doing so by itsexisting contract with the U. M.W. The U. M. W. contends that itscontract is a bar to a determination of representatives in this' pro-ceeding.Upon the basis of the facts above set forth, the U. M. W. contendsthat inasmuch as formal notification of the representation claims of,'theC. I. O. was not given the Company until after the operativedate of the contract's automatic renewal provision, the contract. con-stitutes a bar.With this contention we cannot agree.Only in the'This contract was amended in the Spring of 1944 with respect to certain wage andvacation provisions therein.The amendment,however, did not alter the term of the contractor its provision for automatic renewal.I LASTIK PRODUCTS COMPANY, INC.617absence of other factors sufficient to place the parties upon notice thata question concerning representation exists, has the Board held un-timely the representation claim of a labor organization made subse-quent to the effective date of the automatic renewal provision of acontract.2Where as here, the employees themselves, by timely action,make plain their dissatisfaction with the existing agreement prior toits automatic renewal date and request a conference pursuant to theprovisions of that contract, a present determination of representativesis not precluded merely because the petitioner fails to notify the Com-pany of its claim prior to the automatic renewal of the existing con-tract.As we have recently pointed out, it is not only the contractingunion that enjoys the prerogative of terminating a collective bargain-ing contract; the employees themselves can achieve the same resultby evincing an intent to choose a new bargaining representative.3Hada claim to majority representation been made by the C. I. 0. on August31, 1944, such a claim would have been sufficient to render the renewalclause of the contract ineffective as a bar.We perceive no reason forreaching a different result where the employees on their own behalfplace the employer on notice, prior to the renewal date, of their desireto terminate the then existing agreement.Accordingly, we find thatthe contract does not constitute a bar to a present determination ofrepresentatives.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the C. I. 0. represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.4We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT.We find, in substantial agreement with a stipulation of the parties,that all production and maintenance employees at the Cement TileDivision of the Company at Wampum, Pennsylvania, excluding cleri-cal and office employees and all supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, consti-tute a unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the Act.2SeeMatter of Mill B, Inc.,40 N. L. R.B. 346.$SeeMatter of The Van Iderstinc Company,55 N. L. R. B. 1339.4The Field Examiner reported that the C. I. O. presented 41 membership application cardsbearing the names of persons who appear on the Company's pay roll for the period endingJuly 31, 1944.There are approximately 49 employees in the appropriate unit.TheU. M. W. did not present any evidence of representation,but relies upon its contract asevidence of its interest in the instant proceeding. 618DECISIONSOF NATIONAL LABORRELATIONS BOARDV. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot among-the employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National Labor-RelationsBoard by Section 9 (c) of the National Labor Relations Act,.and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Lastik Products..Company, Inc., Wampum, Pennsylvania, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Sixth Region, acting in thismatteras agentfor the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations,among-the employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedateof this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excluding anywho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether they desire to be represented by United Stone and AlliedProducts Workers of America, C. I. 0., or by United ConstructionWorkers, affiliated with United Mine Workers of America, for the pur-poses ofcollective bargaining, or by neither.